PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/670,737
Filing Date: 27 Mar 2015
Appellant(s): Schwaibold, Matthias



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

With respect to Appellant’s argument B and the 35 USC § 103 rejections of claims 1, 2, 4, 6, 10, and 12-14, Appellant advances two arguments: (1) that Kaplan (Pub. No. 2010/0094103) is not analogous art and (2) Frame (Pub. No. 2015/0020801) in view of Setzer (Pub. No. 2008/0072902) and Kaplan does not teach, “two different languages (in two different menus).” (App. Br. 10). The Examiner respectfully disagrees.
First, Kaplan is analogous art to the claimed invention, because it is both in the same field of endeavor, and because it is reasonably pertinent to the problem faced by the inventor. The sleep device disclosed by Kaplan is in the same field of endeavor as the claimed invention, which is user interfaces for medical devices. Furthermore, Kaplan is reasonably pertinent to the problem faced by the inventor as described in the specification. Appellant’s specification states the problem is to provide “improved quality of use” for an artificial respiration device. (Spec. ¶ [0005]-[0007], as published in Pub. No. 2015/0277733). A person having ordinary skill in the art would have logically looked to Kaplan, which discloses a user interface that provides improved quality of use for a different type of medical device.
Appellant’s argument that the problem faced by the inventor is, “an apparatus in which two different languages can be set … in two different menus,” (App. Br. 9) is not reasonable. First, Appellant’s formulation of the problem appears to be more of a solution to the problem of “improved 
Second, Appellant seems to argue that the claims require two different languages in two different menus, such that a first language can be selected for a patient menu, and a second language can be separately selected for an expert menu, the first language being different than the second. It is not entirely clear to the Examiner if the Appellant is challenging the teachings of primary reference Frame (Pub. No. 2015/0020801) which was cited as teaching selecting languages for the menus, or if this point argued only in the context of Kaplan not being analogous art. Either way, no such limitation appears in the claim. 
The prior Board decision dated 12/27/2019 upheld the 103 rejection over Frame in view of Setzer, and established that the broadest reasonable interpretation of, “wherein a possibility for selecting different languages is provided for a patient menu and an expert menu,” included the language selection and patient and expert menus of Frame. The sole amendment since the last appeal is adding the limitation of, “wherein the languages for the patient menu and the expert menu can be set only in the expert menu,” to the end of the claim 1 (which Kaplan was cited as teaching). This amendment does not change the broadest reasonable interpretation of, “wherein a possibility for selecting different languages is provided for a patient menu and an expert menu,” to require selecting a first language for a first menu, and selecting a second language for a second menu, the second language being different than the first language. 

For, Appellant’s sections C, D, E covering the 103 rejections claims 5, 7-9, and 11, the Appellant does not advance any separate arguments for these claims.


First, Appellant mischaracterizes the disclosure of Frame. Frame states that:
The top-level control menu is used by individuals other than the user or patient 10. For example, the top-level control menu can be used by someone other than the ultimate user/patient 10 or the healthcare provider. In some configurations, the top-level control menu can be used by individuals authorized by the owner, distributor, or manufacture of the apparatus 22 such that various set points can be established for the owner that are not available for use by the user (e.g., the user 10 is unaware of the top-level control menu and/or the key combination used to access the top-level control menu).
Frame ¶ [0116]

In other words, Frame only requires that the top-level control menu, or expert menu, be unavailable to a user or patient. A healthcare provider can also be restricted in one exemplary embodiment, but Frame also suggests in other embodiments that the menu may be available to other users “authorized by the owner, distributor, or manufacture of the apparatus 22 such that various set points can be established for the owner that are not available for use by the user.” A physician or other type of expert user could be the individual that is not the user or patient and is authorized by the owner of ventilator. The Examiner also notes that Kaplan explicitly state that a settings menu including a language setting is only accessible to a healthcare provider (Kaplan ¶ [0085]).
	Second, Appellant’s interpretation of the term “expert menu” to require that a doctor or similar healthcare provider access the “expert menu” of the ventilator, but exclude menus where other experts (like individuals authorized by a manufacturer or owner of a ventilator) access the menu, is not reasonable. First, the claims do not mention the specific type of user accessing the menu, just that the menu is an “expert menu” versus a “patient menu.” The specification discloses that in the expert mode, expert menu items are unlocked such that in “expert mode … many basic settings can be performed 
Kaplan discloses a menu that contains certain settings not available to a user or patient, and is accessed by an expert user like an individual authorized by the owner or manufacturer of the ventilator, which qualifies it as an “expert menu.” Reading in a limitation that a doctor access the “expert menu” would not be proper.

Finally, for Appellant’s arguments G, H, and I for claims 18-20 and 22-23, the Appellant does not advance any separate arguments for these claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW T CHIUSANO/Examiner, Art Unit 2174                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                
                                                                                                                                                                                        /SHERIEF BADAWI/  Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.